                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

SHERRY MARIE SIMMERMON,                           )
                                                  )
                Plaintiff,                        )
                                                  )
       v.                                         )      Case No. 20-00638-CV-W-DPR-SSA
                                                  )
ANDREW SAUL,                                      )
                                                  )
                Defendant.                        )

                                             ORDER

       Before the Court is Defendant’s Motion to Reverse and Remand. (Doc. 12.) Defendant

moves the Court to reverse the decision of the Administrative Law Judge (“ALJ”) and remand this

case for further consideration. Specifically, Defendant states that remand is necessary to determine

whether Plaintiff filed an application for supplemental security income under Title XVI of the

Social Security Act, because the current record is incomplete and the determination may impact

the period under review. Plaintiff has advised the Court that she does not object to the Motion.

       Upon review, the Motion to Reverse and Remand is GRANTED. The Clerk’s Office is

directed to enter a final judgment reversing the decision of the Administrative Law Judge and

remanding this case to Defendant pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE
DATE: February 11, 2021




            Case 4:20-cv-00638-DPR Document 13 Filed 02/11/21 Page 1 of 1
